review dismissed as improvidently allowed January 27, 1994In the Matter of C. and K., Children. STATE ex rel JUVENILE DEPARTMENT OF MULTNOMAH COUNTY, Respondent on Review, v. James CORNETT and Shannon Huskey, Petitioners on Review, and Karin CORNETT, fka Karin Huskey, Respondent on Review. In the Matter of the Marriage of Shannon HUSKEY, Petitioner on Review, and Karin HUSKEY, nka Karin Cornett, Respondent on Review.Michael A. Greenlick, Portland, argued the cause and filed the petition for petitioner on review James Cornett.Peter Miller, Portland, argued the cause and filed the petition for petitioner on review Shannon Huskey.*324Janie M. Burcart, Assistant Attorney General, Salem, argued the cause for respondent on review State ex rel Juvenile Department of Multnomah County. With her on the response to the petitions were Theodore R. Kulongoski, Attorney General, Virginia L. Linder, Solicitor General, and Michael C. Livingston, Assistant Attorney General, Salem.No appearance contra for respondent on review Karin Cornett, fka Karin Huskey.No appearance contra for the children.